16809DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the recitation of the feature “display” has several different element numbers associated with it , “230”, or “234” as in paragraph [0073] of the instant Specification, when these element numbers elsewhere belong to “control panel 230” and “dialysate bags 234”, respectively.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the cassette” on line 4 of the claim should be rewritten as “the disposable cassette” to better reflect other recitations of this limitation in the claim.  Appropriate correction is required.
Claims 14 & 15 each are objected to because of the following informalities:  the phrase “, or a pump, or combinations thereof” should be rewritten as “, a pump, or combinations thereof” for grammatical purposes.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation “the cassette” on lines 1-2 of the claim should be rewritten as “the disposable cassette” to better reflect other recitations of this limitation in the claimed invention.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  the phrase “, or a pump, or combinations thereof” should be rewritten as “, a pump, or combinations thereof” for grammatical purposes.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: In Claim 1, “a dialysis machine for transferring dialysate to a patient from a dialysate bag”, in which the term “machine” is a generic placeholder that does not demonstrate how the function “transferring dialysate to a patient from a dialysate bag” would work.  Upon further review of the instant Specification, no recitation of what the “dialysis machine” would encompass is apparent.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7, 8, 10, 16, 17, 21, 22, 26-28 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble of the claim “a dialysis system for conducting a dialysis treatment” but the body of the claim does not recite any structure or function that demonstrates how the “dialysis system” then “conducts dialysis treatment” with any of the claimed components therein.  There is nothing in the body of the claim that demonstrates capability of dialysis treatment or performing/conducting said dialysis treatment.  Thus, the Examiner finds this limitation indefinite.
Claim 1 recites the limitation “a dialysis machine for transferring dialysate to a patient from a dialysate bag” but it is unclear how the claimed structure therein is capable of carrying out the function of “transferring dialysate to a patient from a dialysate bag”.  Examiner notes that differing Claim 17 demonstrates that the “dialysate” is transferred through “tubing” as an example of the structure necessary to perform such a function.
Claim 2 recites the limitation “air content” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “air content” as already recited in Claim 1, or if it is a different “air content” altogether.  Examiner interprets them to be the same.
Claim 5 recites the limitation “air content” on lines 2-3 of the claim.  It is not clear if this limitation is the same limitation as “air content” as already recited in Claim 1, or if it is a different “air content” altogether.  Examiner interprets them to be the same.
Claim 7 is dependent upon Claim 6, which does not further limit the claimed invention, however Claim 7 further limits the claimed invention, making it unclear what the bounds of the claimed invention must be.
Claim 8 recites the limitation “air content” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “air content” as already recited in Claim 1, or if it is a different “air content” altogether.  Examiner interprets them to be the same.
Claim 10 recites the limitation “pressure” on line 3, but it is not clear if this “pressure” is the same “pressure” as recited on line 2 of the claim, or not.  Examiner interprets it to be the same.
Claim 16 recites the limitation “air content” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “air content” as already recited in Claim 1, or if it is a different “air content” altogether.  Examiner interprets them to be the same.
Claim 17 recites in the preamble of the claim “a method for conducting a dialysis treatment” but the body of the claim does not recite any structure or function that demonstrates how the “method” then “conducts dialysis treatment” with any of the claimed components therein.  There is nothing in the body of the claim that demonstrates capability of dialysis treatment or performing/conducting said dialysis treatment.  Thus, the Examiner finds this limitation indefinite.
Claim 21 recites in the preamble “a disposable cassette positionable within a cavity of a dialysis machine”.  It is not clear if the “cavity of the dialysis machine” is part of the claimed invention or not, since it appears to be outside of the claimed invention’s scope (a cassette), yet is recited as a limitation on the claimed invention.  Thus, this limitation is indefinite.
Claim 22 recites the limitation “air content” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “air content” as already recited in Claim 21, or if it is a different “air content” altogether.  Examiner interprets them to be the same.
Claim 26 is dependent upon Claim 25, which does not further limit the claimed invention, however Claim 26 further limits the claimed invention, making it unclear what the bounds of the claimed invention must be.
Claim 27 recites the limitation “air content” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “air content” as already recited in Claim 21, or if it is a different “air content” altogether.  Examiner interprets them to be the same.
Claim 28 recites the limitation “pressure” on line 3, but it is not clear if this “pressure” is the same “pressure” as recited on line 2 of the claim, or not.  Examiner interprets it to be the same.
The Claim limitation in Claim 1 “a dialysis machine for transferring dialysate to a patient from a dialysate bag” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no definition of what the “dialysis machine” actually is in the instant Specification and the structure it is meant to embody in order to carry out the function of “transferring dialysate to a patient from a dialysate bag”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 & 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites only the limitation “wherein the air content is directed out of the air chamber through the air vent” but Claim 1 already recites “air content to move out of the air chamber through the air vent”, meaning that the claim does not further limit the claimed invention. Claim 25 recites only the limitation “wherein the air content is directed out of the air chamber through the air vent” but Claim 21 already recites “air content to move out of the air chamber through the air vent”, meaning that the claim does not further limit the claimed invention.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11, & 14-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Perry et al., (“Perry”, US 2017/0232173).
Claims 1, 2 & 11-16 is directed to a dialysis system for conducting a dialysis treatment, an apparatus or device type invention group.
Regarding Claims 1, 2 & 11-16, Perry discloses a dialysis system for conducting a dialysis treatment, (See Abstract and See paragraph [0143]), comprising: 
a dialysis machine for transferring dialysate to a patient from a dialysate bag, (APD Machine 190 with Patient Line 192 and Bags 196 or 198, See Figure 10, See paragraphs [0143] & [0144]), the dialysis machine including a cavity, (Machine 190 inherently has cavity/interior volume as shown in Figure 10, See paragraph [0143] & [0144]); 
a disposable cassette positionable within the cavity, the cassette being in fluid communication with the patient and the dialysate bag, (Cassette 194 on/in Machine 190 communicating with Line 192 and Bags 196/198, See Figure 10, See paragraphs [0143] & [0144]); and 
an air chamber including an air vent coupled to the disposable cassette, the air chamber and the air vent being arranged and configured to allow air content to move out of the air chamber through the air vent, (Any of Air Traps 110a through 110c are coupled to Cassette 194 via Line 192, See Figure 10, See paragraph [0145]; and See Interior of Air Trap 110a with Valve 134 acting as vent for air, See Figures 3/4, See paragraph [0120]).
Additional Disclosures Included:
Claim 2: The dialysis system of claim 1, wherein the disposable cassette is arranged and configured so that, in use, air content in the dialysate is directed into the air chamber and through the air vent, (See Interior of Air Trap 110a with Valve 134 acting as vent for air with Inlet 122, See Figures 3/4, See paragraph [0120]; and Trap 110a is connected on Line 192 carrying dialysate, See Figure 10; See paragraphs [0144] & [0145]).
Claim 11: The dialysis system of claim 1, wherein the air chamber is formed in a separate housing, the air chamber being in fluid communication with the disposable cassette, (Air Trap 110a is separate from Cassette 194 and in fluid communication via Line 192, See Figure 10, and See paragraph [0144] & [0145]).
Claim 14: The dialysis system of claim 11, wherein the air content is moved from the disposable cassette into the air chamber via a positive pressure from the disposable cassette, a negative pressure from the air chamber, or a pump, or combinations thereof, (See paragraph [0146]).
Claim 15: The dialysis system of claim 1, wherein the air content is moved from the disposable cassette into the air chamber via a positive pressure from the disposable cassette, a negative pressure from the air chamber, or a pump, or combinations thereof, (See paragraph [0146]).
Claim 16: The dialysis system of claim 1, further comprising an air filter configured to allow air content to move through the air vent, (Membrane 140 within Air Trap 110a with Valve 134, See Figure 4, as part of Figure 10, See paragraph [0121]).
Claims 17-19 are directed to a method for conducting a dialysis treatment, a method type invention group.
Regarding Claims 17-19, Perry discloses a method for conducting a dialysis treatment, (See Abstract and See paragraph [0143]), comprising: 
inserting a disposable cassette into a dialysis machine, (Cassette 194 on/in Machine 190, See Figure 10, See paragraphs [0143] & [0144]); 
transferring dialysate to a patient from a dialysate bag via tubing, the dialysate traveling through the disposable cassette, (Cassette 194 on/in Machine 190 communicating with Line 192 and Bags 196/198, See Figure 10, See paragraphs [0143] & [0144]); and 
filtering out air content from the dialysate by a filter coupled to the disposable cassette, (Any of Air Traps 110a through 110c are coupled to Cassette 194 via Line 192, See Figure 10, See paragraph [0145]; and See Interior of Air Trap 110a with Membrane 140 acting as filter for air, See Figures 3/4, See paragraphs [0120] & [0121]).
Additional Disclosures Included:
Claim 18: The method of claim 17, further comprising cleaning the filter by intermittently delivering fresh dialysate to the filter, (Patient Line 192 is used for both directing fresh dialysate to patient and returning used dialysate from patient, Air Trap 110a is placed intermediate between Patient Line 192 and Cassette 194 such that Air Trap 110a will intermittently have fresh dialysate within one PD cycle, See paragraph [0146]).
Claim 19: The method of claim 17, wherein the air content is filtered out from the dialysate before entering the disposable cassette, after exiting the disposable cassette, or both, (Patient Line 192 is used for both directing fresh dialysate to patient and returning used dialysate from patient, Air Trap 110a is placed intermediate between Patient Line 192 and Cassette 194 demonstrating it is both upstream and downstream of Cassette 194, See paragraph [0146]).
Claims 21, 22, 25-27, 29, & 31 are directed to a disposable cassette, an apparatus or device type invention group.
Regarding Claims 21, 22 & 25-27, 29, & 31, Perry discloses a disposable cassette positionable within a cavity of a dialysis machine, the cassette being in fluid communication with a patient and a dialysate bag for transferring dialysate therebetween, (Cassette 194 on/in Machine 190 communicating with Line 192 and Bags 196/198, See Figure 10, See paragraphs [0143] & [0144]), the disposable cassette comprising: 
an air chamber including an air vent, the air chamber and the air vent being arranged and configured to allow air content to move out of the air chamber through the air vent, (Any of Air Traps 110a through 110c are coupled to Cassette 194 via Line 192, See Figure 10, See paragraph [0145]; and See Interior of Air Trap 110a with Valve 134 acting as vent for air, See Figures 3/4, See paragraph [0120]).
Additional Disclosures Included:
Claim 22: The disposable cassette of claim 21, further comprising: one or more sensors for detecting air content in the dialysate; and one or more valves for directing the air content into the air chamber when the air content in the dialysate exceeds a target value.
Claim 25: The disposable cassette of claim 21, wherein the air content is directed out of the air chamber through the air vent, (See Interior of Air Trap 110a with Valve 134 acting as vent for air with Inlet 122, See Figures 3/4, See paragraph [0120]; and Trap 110a is connected on Line 192 carrying dialysate, See Figure 10; See paragraphs [0144] & [0145]).
Claim 26: The disposable cassette of claim 25, wherein the air chamber is pressurized to move the air content out of the air chamber, (See paragraph [0146]; positive pressure is generated in the line 192 driving air removal in Air Trap 110a).
Claim 27: The disposable cassette of claim 21, further comprising an air filter configured to allow air content to move through the air vent, (See Interior of Air Trap 110a with Valve 134 acting as vent for air with Inlet 122 and Membrane 140 filtering said air, See Figures 3/4, See paragraphs [0120] & [0121]; and Trap 110a is connected on Line 192 carrying dialysate, See Figure 10; See paragraphs [0144] & [0145]).
Claim 29: The disposable cassette of claim 21, wherein the air chamber is formed in a separate housing, the air chamber being in fluid communication with the disposable cassette, (Air Trap 110a is separate from Cassette 194 and in fluid communication via Line 192, See Figure 10, and See paragraph [0144] & [0145]).
Claim 31: The disposable cassette of claim 21, wherein the air content is moved into the air chamber via a positive pressure from the disposable cassette, a negative pressure from the air chamber, or a pump, or combinations thereof, (See paragraph [0146]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 6-9, 12, 13, 23, 24 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Childers et al., (“Childers”, US 2012/0065581).
Claims 3, 4, 6-9, 12 & 13 are directed to a dialysis system for conducting a dialysis treatment, an apparatus or device type invention group.
Regarding Claims 3, 4, 6-9, 12 & 13, Perry discloses the dialysis system of claim 1, but does not disclose wherein the air chamber is integrally formed with the disposable cassette.
Childers discloses a dialysis system, (See Abstract and paragraph [0013], Childers), wherein its air chamber is integrally formed with its disposable cassette, (See paragraph [0014] & Air Separation Chamber 50 inside/integral with Cassette 10, See Figures 1 & 2, See paragraphs [0043]-[0045], Childers).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis system of Perry by incorporating wherein the air chamber is integrally formed with the disposable cassette as in Childers where the air traps are either “stand-alone apparatuses”, (See paragraph [0014], Childers), or “integrated”, (See paragraph [0069], Childers), in which an integrated form “saves space overall”, (See paragraph [0069], Childers), while presenting “improved air separation chambers for the removal of air from the dialysis fluid or from blood flowing through a disposable dialysis fluid apparatus”, (See paragraph [0031], Childers).
Additional Disclosures Included:
Claim 4: The dialysis system of claim 3, wherein the air chamber is formed in a top portion of the disposable cassette, (Air Separation Chamber 50 in Cassette 10 on top side of mid-plane 18, See Figures 1 & 2, See paragraph [0045], Childers).
Claim 6: The dialysis system of claim 3, wherein the air content is directed out of the air chamber through the air vent, (See Interior of Air Trap 110a with Valve 134 acting as vent for air with Inlet 122, See Figures 3/4, See paragraph [0120]; and Trap 110a is connected on Line 192 carrying dialysate, See Figure 10; See paragraphs [0144] & [0145], Perry).
Claim 7: The dialysis system of claim 6, wherein the air chamber is pressurized to move the air content out of the air chamber, (See paragraph [0146]; positive pressure is generated in the line 192 driving air removal in Air Trap 110a, Perry).
Claim 8: The dialysis system of claim 3, further comprising an air filter configured to allow air content to move through the air vent, (See Interior of Air Trap 110a with Valve 134 acting as vent for air with Inlet 122 and Membrane 140 filtering said air, See Figures 3/4, See paragraphs [0120] & [0121]; and Trap 110a is connected on Line 192 carrying dialysate, See Figure 10; See paragraphs [0144] & [0145], Perry).
Claim 9: The dialysis system of claim 8, wherein the air filter is a hydrophobic filter, (Membrane 140 filtering said air, See Figures 3/4, See paragraphs [0120] & [0121], Perry).
Claim 12: The dialysis system of claim 11, wherein the air chamber is coupled to the disposable cassette via a membrane, (Air Separation Chamber 50 with mesh at outlet into cassette, See Figure 1, See paragraph [0078], Childers).
Claim 13: The dialysis system of claim 11, wherein the air chamber is coupled to the disposable cassette via a one-way valve, (Valve Chambers 20a-l, specifically Inlet Valve Chamber 20j, See Figure 1, See paragraphs [0044], [0047], Childers).
Claims 23, 24 & 30 are directed to a disposable cassette, an apparatus or device type invention group.
Regarding Claims 23 & 24, Perry discloses the disposable cassette of claim 21, but does not disclose wherein the air chamber is integrally formed with the disposable cassette.
Childers discloses a disposable cassette, (See Abstract and paragraph [0013], Childers), wherein the air chamber is integrally formed with the disposable cassette, (See paragraph [0014] & Air Separation Chamber 50 inside/integral with Cassette 10, See Figures 1 & 2, See paragraphs [0043]-[0045], Childers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the disposable cassette of Perry by incorporating wherein the air chamber is integrally formed with the disposable cassette as in Childers where the air traps are either “stand-alone apparatuses”, (See paragraph [0014], Childers), or “integrated”, (See paragraph [0069], Childers), in which the integrated form “saves space overall”, (See paragraph [0069], Childers), while presenting “improved air separation chambers for the removal of air from the dialysis fluid or from blood flowing through a disposable dialysis fluid apparatus”, (See paragraph [0031], Childers).
Additional Disclosures Included:
Claim 24: The disposable cassette of claim 23, wherein the air chamber is formed in a top portion of the disposable cassette., (Air Separation Chamber 50 in Cassette 10 on top side of mid-plane 18, See Figures 1 & 2, See paragraph [0045], Childers).
Regarding Claim 30, Perry discloses the disposable cassette of claim 29, but does not disclose wherein the air chamber is coupled to the disposable cassette via a membrane or a one-way valve.
Childers discloses a disposable cassette, (See Abstract, Childers), where the air chamber is coupled to the disposable cassette via a membrane or a one-way valve, (Air Separation Chamber 50 with mesh or Valve Chambers 20a-l, specifically Inlet Valve Chamber 20j, See Figure 1, See paragraphs [0044], [0047] & [0078], Childers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the disposable cassette of Perry by incorporating wherein the air chamber is coupled to the disposable cassette via a membrane or a one-way valve as in Childers in order to “prevent particulates and clots from being returned to the patient”, (See paragraph [0078], Childers), or controlling the flow of fluid into/out of the air chamber, (See paragraph [0044] & [0027], Childers).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Childers, in further view of Kelly et al., (“Kelly”, US 2009/0088675).
Claim 5 is directed to a dialysis system, an apparatus or device type invention group.
Regarding Claim 5, modified Perry discloses the dialysis system of claim 3, wherein the disposable cassette includes one or more sensors and one or more valves, (See paragraphs [0013], [0044] & [0051], Childers), but does not disclose the machine being arranged and configured so that an air content in the dialysate is detectable via the one or more sensors, and when the air content in the dialysate exceeds a target value, the one or more valves are controllable to direct the air content into the air chamber.
Kelly discloses a dialysis system, (See Abstract, Kelly), with the machine being arranged and configured so that an air content in the dialysate is detectable via the one or more sensors, and when the air content in the dialysate exceeds a target value, the one or more valves are controllable to direct the air content into the air chamber, (L-ATD Sensor for ATD air trap (dialysate side), See Figure 1, See paragraphs [0032] & [0046], Kelly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis system of modified Perry by incorporating the machine being arranged and configured so that an air content in the dialysate is detectable via the one or more sensors, and when the air content in the dialysate exceeds a target value, the one or more valves are controllable to direct the air content into the air chamber as in Kelly so that it “determines when it is necessary to remove air from the…dialysate side”, (See paragraph [0046], Kelly).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Childers, in further view of Meyer et al., (“Meyer”, US 2014/0216250).
Claim 10 is directed to a dialysis system, an apparatus or device type invention group.
Regarding Claim 10, modified Perry discloses the dialysis system of claim 8, but does not disclose wherein the air chamber is regulated so that pressure moves the air content out of the air chamber and through the air filter and air vent until a spike in pressure is detected.
Meyer discloses a dialysis system, (See Abstract, Meyer), wherein the air chamber is regulated so that pressure moves the air content out of the air chamber and through the air filter and air vent until a spike in pressure is detected, (Degassing Module 705 with Chamber 220, and venting air via Vent Membrane 710, and using Pressure Sensor 604 until it detects a drop in pressure to close Vent Control Valve 410, See Figure 16, See paragraph [0316], Meyer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis system of modified Perry by incorporating wherein the air chamber is regulated so that pressure moves the air content out of the air chamber and through the air filter and air vent until a spike in pressure is detected as in Meyer in order to “prevent air entry into the [dialysate] flow path through the hydrophobic vent membrane during certain operating functions of the system…and undesirably pull air into the system”, (See paragraph [0319], Meyer).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Kelly.
Claim 22 is directed to a disposable cassette, an apparatus or device type invention group.
Regarding Claim 22, modified Perry discloses the disposable cassette of claim 21, but does not disclose further comprising: one or more sensors for detecting air content in the dialysate; and one or more valves for directing the air content into the air chamber when the air content in the dialysate exceeds a target value.
Kelly discloses a dialysis system, (See Abstract, Kelly), further comprising: one or more sensors for detecting air content in the dialysate; and one or more valves for directing the air content into the air chamber when the air content in the dialysate exceeds a target value, (L-ATD Sensor for ATD air trap (dialysate side), and Valves V-SA and V-AVB-S, V-AVB-P, See Figure 1, See paragraphs [0032], [0046] & [0048], Kelly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the disposable cassette of Perry by incorporating further comprising: one or more sensors for detecting air content in the dialysate; and one or more valves for directing the air content into the air chamber when the air content in the dialysate exceeds a target value as in Kelly so that it “determines when it is necessary to remove air from the…dialysate side”, (See paragraph [0046], Kelly).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Meyer.
Claim 28 is directed to a disposable cassette, an apparatus or device type invention group.
Regarding Claim 28, Perry discloses the disposable cassette of claim 27, but does not disclose wherein the air chamber is regulated so that pressure moves the air content out of the air chamber and through the air filter and air vent until a spike in pressure is detected.
Meyer discloses a dialysis system, (See Abstract, Meyer), wherein the air chamber is regulated so that pressure moves the air content out of the air chamber and through the air filter and air vent until a spike in pressure is detected, (Degassing Module 705 with Chamber 220, and venting air via Vent Membrane 710, and using Pressure Sensor 604 until it detects a drop in pressure to close Vent Control Valve 410, See Figure 16, See paragraph [0316], Meyer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis system of modified Perry by incorporating wherein the air chamber is regulated so that pressure moves the air content out of the air chamber and through the air filter and air vent until a spike in pressure is detected as in Meyer in order to “prevent air entry into the [dialysate] flow path through the hydrophobic vent membrane during certain operating functions of the system…and undesirably pull air into the system”, (See paragraph [0319], Meyer)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779